Aggregate Loans We need these matrices in addition to strats Aggregate Loans (First Lien Only) FICO % of total deal Avg LTV Max LTV % Full Doc % Owner Occ % IO WAC MARGIN % Second Lien (Simultaneous or Silent) Not Available 1 -499 500-519 520-539 540-559 560-579 580-599 600-619 620-639 640-659 660-679 680-699 700-719 720-739 740-759 760-779 780-800 800+ Aggregate Loans (Second Lien Only) FICO % of total deal Avg LTV Max LTV % Full Doc % Owner Occ % IO WAC MARGIN % Second Lien (Simultaneous or Silent) <499 500-519 520-539 540-559 560-579 580-599 600-619 620-639 640-659 660-679 680-699 700-719 720-739 740-759 760-779 780-800 800+ Second Lien Loans FRM % ARM % IO Loans FICO % of total deal Avg LTV Max LTV % Full Doc % Owner Occ WAC MARGIN % Second Lien (Simultaneous or Silent) 520-539 540-559 560-579 580-599 600-619 620-639 640-659 660-679 680-699 700-719 720-739 740-759 760-779 780-800 Original Principal Balances of Mortgage Loans Range ($) Number of Loans Aggregate Original Principal Balance % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0-25,000.00 25,000.01 - 50,000.00 50,000.01 - 75,000.00 75,000.01 - 100,000.00 100,000.01 - 125,000.00 125,000.01 - 150,000.00 150,000.01 - 175,000.00 175,000.01 - 200,000.00 200,000.01 - 225,000.00 225,000.01 - 250,000.00 250,000.01 - 275,000.00 275,000.01 - 300,000.00 300,000.01 - 333,700.00 333,700.01 - 350,000.00 57 350,000.01 - 600,000.00 600,000.01 -1,000,000.00 12 Total: Principal Balances of Mortgage Loans as of Cutoff Date Range ($) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0-25,000.00 25,000.01 - 50,000.00 50,000.01 - 75,000.00 75,000.01 - 100,000.00 100,000.01 - 125,000.00 125,000.01 - 150,000.00 150,000.01 - 175,000.00 175,000.01 - 200,000.00 200,000.01 - 225,000.00 225,000.01 - 250,000.00 250,000.01 - 275,000.00 275,000.01 - 300,000.00 300,000.01 - 333,700.00 333,700.01 - 350,000.00 56 350,000.01 - 600,000.00 600,000.01 -1,000,000.00 12 Total: Current Mortgage Rates of Mortgage Loans Mortgage Rates (%) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 4.000 - 4.499 0 0 4.500 - 4.999 4 5.000 - 5.499 14 5.500 - 5.999 6.000 - 6.499 6.500 - 6.999 7.000 - 7.499 7.500 - 7.999 8.000 - 8.499 8.500 - 8.999 9.000 - 9.499 9.500 - 9.999 10.000 - 10.499 10.500 - 10.999 11.000 - 11.499 11.500 - 11.999 12.000 - 12.499 12.500 - 12.999 13.000 - 13.499 13.500 - 13.999 14.000 - 14.499 46 14.500 - 14.999 36 15.000 - 15.499 24 15.500 - 15.999 7 16.000 - 16.499 3 16.500 - 16.999 1 Total: Original Term to Maturity of Mortgage Loans Original Term (mos) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0 - 180 181 - 240 241 - 360 Total: Stated Remaining Term to Maturity of Mortgage Loans Remaining Term (mos) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0 - 120 121 - 180 181 - 240 241 - 300 301 - 360 Total: Mortgage Insurance Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Yes 0 0% 0 No Total: Lien Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 1 9378% 2 622% Total: Seasoning(mos) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0 1 2 3 4 49 5 35 6 43 7 27 8 17 9 5 10 3 11 6 13 2 14 5 15 1 16 1 17 2 19 1 20 1 21 1 27 1 36 1 59 4 60 5 61 18 62 82 63 64 65 66 11 67 7 68 6 69 4 76 1 79 1 86 18 87 65 88 89 69 90 71 91 33 92 51 93 46 94 40 1 0% 1 0% Total Combined Loan-to-Value Ratios of Mortgage Loans Combined LTVs Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0.01 - 25.00 54 25.01 - 30.00 41 30.01 - 35.00 48 35.01 - 40.00 72 40.01 - 45.00 83 45.01 - 50.00 50.01 - 55.00 55.01 - 60.00 60.01 - 65.00 65.01 - 70.00 70.01 - 75.00 75.01 - 80.00 80.01 - 85.00 85.01 - 90.00 90.01 - 95.00 95.01 - 100.00 Total: Occupancy of Mortgage Loans Occupancy Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Investor Primary Second Home 29 Total Property Type of Mortgage Loans Property Types Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Condominium Manufactured Housing PUD Single Family Townhouse Two-Four Family 77 Total Loan Purpose of Mortgage Loans Loan Purpose Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Cash Out Refinance Purchase Rate/Term Refinance Total Document Type of Mortgage Loans Document Type Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Full Documentation Limited Documentation Stated Documentation Total Product Type of Mortgage Loans Product Type Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 2/28 ARM 2/28 ARM IO: 2Yr IO 21 2/28 ARM IO: 3Yr IO 1 2/28 ARM IO: 5Yr IO 3/27 ARM 3/27 ARM IO: 2Yr IO 1 3/27 ARM IO: 3Yr IO 13 3/27 ARM IO: 5Yr IO 5/25 ARM 11 6 month ARM 43 FIXED RATE FIXED RATE: 5Yr IO 15 Fixed Rate Balloon Total Geographical Distribution of Mortgages Loans State Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO California Massachusetts 78 New York Other Total: Prepay Penalty for Mortgage Loans Prepay Penalty Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Has Prepay Penalty None Total: Prepay Term for Mortgage Loans Prepay Term Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0 12 24 36 60 Total Fico Scores of Mortgage Loans Fico Scores Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 1 - 499 500 - 519 520 - 539 540 - 559 560 - 579 580 - 599 600 - 619 620 - 639 640 - 659 660 - 679 680 - 699 700 - 719 720 - 739 67 740 - 759 46 760 - 779 36 780 - 799 19 800 > 6 Not Available 33 0 Total Original Principal Balances of Mortgage Loans Range ($) Number of Loans Aggregate Original Principal Balance % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0-25,000.00 0 0 25,000.01 - 50,000.00 0 0 50,000.01 - 75,000.00 7 75,000.01 - 100,000.00 24 100,000.01 - 125,000.00 45 125,000.01 - 150,000.00 79 150,000.01 - 175,000.00 58 175,000.01 - 200,000.00 46 200,000.01 - 225,000.00 51 225,000.01 - 250,000.00 47 250,000.01 - 275,000.00 42 275,000.01 - 300,000.00 34 300,000.01 - 333,700.00 35 333,700.01 - 350,000.00 16 350,000.01 - 600,000.00 95 600,000.01 -1,000,000.00 1 Total: Principal Balances of Mortgage Loans as of Cutoff Date Range ($) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0-25,000.00 0 0 25,000.01 - 50,000.00 0 0 50,000.01 - 75,000.00 7 75,000.01 - 100,000.00 24 100,000.01 - 125,000.00 45 125,000.01 - 150,000.00 79 150,000.01 - 175,000.00 58 175,000.01 - 200,000.00 46 200,000.01 - 225,000.00 51 225,000.01 - 250,000.00 47 250,000.01 - 275,000.00 42 275,000.01 - 300,000.00 34 300,000.01 - 333,700.00 35 333,700.01 - 350,000.00 16 350,000.01 - 600,000.00 95 600,000.01 -1,000,000.00 1 Total: Current Mortgage Rates of Mortgage Loans Mortgage Rates (%) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 4.000 - 4.499 0 0 4.500 - 4.999 0 0 5.000 - 5.499 7 5.500 - 5.999 6.000 - 6.499 6.500 - 6.999 7.000 - 7.499 67 7.500 - 7.999 53 8.000 - 8.499 20 8.500 - 8.999 5 9.000 - 9.499 2 9.500 - 9.999 0 0 10.000 - 10.499 0 0 10.500 - 10.999 0 0 11.000 - 11.499 0 0 11.500 - 11.999 0 0 12.000 - 12.499 0 0 12.500 - 12.999 0 0 13.000 - 13.499 0 0 13.500 - 13.999 0 0 14.000 - 14.499 0 0 14.500 - 14.999 0 0 15.000 - 15.499 0 0 15.500 - 15.999 0 0 16.000 - 16.499 0 0 16.500 - 16.999 0 0 Total: Original Term to Maturity of Mortgage Loans Original Term (mos) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0 - 180 0 0 181 - 240 0 0 241 - 360 Total: Stated Remaining Term to Maturity of Mortgage Loans Remaining Term (mos) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0 - 120 0 0 121 - 180 0 0 181 - 240 0 0 241 - 300 0 0 301 - 360 Total: Mortgage Insurance Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Yes 0 0% 0 No Total: Lien Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 1 10000% 2 0 0% 0 Total: Seasoning(mos) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0 79 1 2 3 4 3 5 1 6 3 Total Combined Loan-to-Value Ratios of Mortgage Loans Combined LTVs Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0.01 - 25.00 1 25.01 - 30.00 0 0 30.01 - 35.00 1 35.01 - 40.00 1 40.01 - 45.00 5 45.01 - 50.00 5 50.01 - 55.00 2 55.01 - 60.00 3 60.01 - 65.00 19 65.01 - 70.00 17 70.01 - 75.00 32 75.01 - 80.00 80.01 - 85.00 43 85.01 - 90.00 90.01 - 95.00 30 95.01 - 100.00 1 Total: Occupancy of Mortgage Loans Occupancy Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Investor 0 0 Primary Second Home 0 0 Total Property Type of Mortgage Loans Property Types Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Condominium 40 PUD Single Family Townhouse 14 Total Loan Purpose of Mortgage Loans Loan Purpose Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Cash Out Refinance Purchase Rate/Term Refinance 98 Total Document Type of Mortgage Loans Document Type Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Full Documentation Limited Documentation 4 Stated Documentation Total Product Type of Mortgage Loans Product Type Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 2/28 ARM IO: 2Yr IO 21 2/28 ARM IO: 3Yr IO 1 2/28 ARM IO: 5Yr IO 3/27 ARM IO: 2Yr IO 1 3/27 ARM IO: 3Yr IO 13 3/27 ARM IO: 5Yr IO FIXED RATE: 5Yr IO 15 Total Geographical Distribution of Mortgages Loans State Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO California Massachusetts 4 New York 1 Other Total: Prepay Penalty for Mortgage Loans Prepay Penalty Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Has Prepay Penalty None Total: Prepay Term for Mortgage Loans Prepay Term Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0 12 37 24 87 36 Total Fico Scores of Mortgage Loans Fico Scores Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 1 - 499 0 0 500 - 519 0 0 520 - 539 1 540 - 559 1 560 - 579 20 580 - 599 98 600 - 619 620 - 639 640 - 659 660 - 679 57 680 - 699 25 700 - 719 16 720 - 739 5 740 - 759 7 760 - 779 3 780 - 799 3 800 > 0 0 Not Available 0 0 Total Original Principal Balances of Mortgage Loans Range ($) Number of Loans Aggregate Original Principal Balance % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0-25,000.00 3 25,000.01 - 50,000.00 50,000.01 - 75,000.00 75,000.01 - 100,000.00 100,000.01 - 125,000.00 125,000.01 - 150,000.00 150,000.01 - 175,000.00 175,000.01 - 200,000.00 200,000.01 - 225,000.00 225,000.01 - 250,000.00 250,000.01 - 275,000.00 275,000.01 - 300,000.00 300,000.01 - 333,700.00 333,700.01 - 350,000.00 55 350,000.01 - 600,000.00 600,000.01 -1,000,000.00 12 Total: Principal Balances of Mortgage Loans as of Cutoff Date Range ($) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0-25,000.00 6 25,000.01 - 50,000.00 50,000.01 - 75,000.00 75,000.01 - 100,000.00 100,000.01 - 125,000.00 125,000.01 - 150,000.00 150,000.01 - 175,000.00 175,000.01 - 200,000.00 200,000.01 - 225,000.00 225,000.01 - 250,000.00 250,000.01 - 275,000.00 275,000.01 - 300,000.00 300,000.01 - 333,700.00 333,700.01 - 350,000.00 54 350,000.01 - 600,000.00 600,000.01 -1,000,000.00 12 Total: Current Mortgage Rates of Mortgage Loans Mortgage Rates (%) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 4.000 - 4.499 0 0 4.500 - 4.999 2 5.000 - 5.499 12 5.500 - 5.999 6.000 - 6.499 6.500 - 6.999 7.000 - 7.499 7.500 - 7.999 8.000 - 8.499 8.500 - 8.999 9.000 - 9.499 9.500 - 9.999 10.000 - 10.499 10.500 - 10.999 11.000 - 11.499 70 11.500 - 11.999 60 12.000 - 12.499 15 12.500 - 12.999 21 13.000 - 13.499 6 13.500 - 13.999 4 14.000 - 14.499 2 14.500 - 14.999 0 0 15.000 - 15.499 1 15.500 - 15.999 0 0 16.000 - 16.499 0 0 16.500 - 16.999 0 0 Total: Original Term to Maturity of Mortgage Loans Original Term (mos) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0 - 180 2 181 - 240 0 0 241 - 360 Total: Stated Remaining Term to Maturity of Mortgage Loans Remaining Term (mos) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0 - 120 2 121 - 180 0 0 181 - 240 0 0 241 - 300 301 - 360 Total: Mortgage Insurance Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Yes 0 0 No Total: Lien Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 1 2 0 0 Total: Seasoning(mos) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0 1 2 3 4 23 5 17 6 25 7 12 8 3 9 4 10 2 11 4 13 2 14 3 16 1 20 1 61 3 62 27 63 45 64 65 65 34 86 5 87 19 88 18 89 16 90 17 91 7 92 10 93 4 Total Combined Loan-to-Value Ratios of Mortgage Loans Combined LTVs Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0.01 - 25.00 27 25.01 - 30.00 10 30.01 - 35.00 20 35.01 - 40.00 23 40.01 - 45.00 34 45.01 - 50.00 61 50.01 - 55.00 67 55.01 - 60.00 88 60.01 - 65.00 65.01 - 70.00 70.01 - 75.00 75.01 - 80.00 80.01 - 85.00 85.01 - 90.00 90.01 - 95.00 95.01 - 100.00 29 Total: Occupancy of Mortgage Loans Occupancy Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Investor 32 Primary Second Home 14 Total Property Type of Mortgage Loans Property Types Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Condominium Manufactured Housing PUD Single Family Townhouse 81 Two-Four Family 29 Total Loan Purpose of Mortgage Loans Loan Purpose Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Cash Out Refinance Purchase Rate/Term Refinance Total Document Type of Mortgage Loans Document Type Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Full Documentation Limited Documentation 55 Stated Documentation Total Product Type of Mortgage Loans Product Type Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 2/28 ARM 2/28 ARM IO: 2Yr IO 21 2/28 ARM IO: 3Yr IO 1 2/28 ARM IO: 5Yr IO 3/27 ARM 3/27 ARM IO: 2Yr IO 1 3/27 ARM IO: 3Yr IO 13 3/27 ARM IO: 5Yr IO 5/25 ARM 11 6 month ARM 43 Total Geographical Distribution of Mortgages Loans State Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO California Massachusetts 49 New York Other Total: Prepay Penalty for Mortgage Loans Prepay Penalty Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Has Prepay Penalty None Total: Prepay Term for Mortgage Loans Prepay Term Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0 12 24 36 60 Total Fico Scores of Mortgage Loans Fico Scores Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 1 - 499 34 500 - 519 520 - 539 540 - 559 560 - 579 580 - 599 600 - 619 620 - 639 640 - 659 660 - 679 680 - 699 700 - 719 52 720 - 739 23 740 - 759 22 760 - 779 17 780 - 799 11 800 > 2 Not Available 8 0 Total Original Principal Balances of Mortgage Loans Range ($) Number of Loans Aggregate Original Principal Balance % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0-25,000.00 25,000.01 - 50,000.00 50,000.01 - 75,000.00 75,000.01 - 100,000.00 100,000.01 - 125,000.00 125,000.01 - 150,000.00 150,000.01 - 175,000.00 87 175,000.01 - 200,000.00 49 200,000.01 - 225,000.00 38 225,000.01 - 250,000.00 26 250,000.01 - 275,000.00 9 275,000.01 - 300,000.00 16 300,000.01 - 333,700.00 10 333,700.01 - 350,000.00 2 350,000.01 - 600,000.00 16 600,000.01 -1,000,000.00 0 0 Total: Principal Balances of Mortgage Loans as of Cutoff Date Range ($) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0-25,000.00 25,000.01 - 50,000.00 50,000.01 - 75,000.00 75,000.01 - 100,000.00 100,000.01 - 125,000.00 125,000.01 - 150,000.00 150,000.01 - 175,000.00 86 175,000.01 - 200,000.00 46 200,000.01 - 225,000.00 39 225,000.01 - 250,000.00 25 250,000.01 - 275,000.00 10 275,000.01 - 300,000.00 16 300,000.01 - 333,700.00 9 333,700.01 - 350,000.00 2 350,000.01 - 600,000.00 16 600,000.01 -1,000,000.00 0 0 Total: Current Mortgage Rates of Mortgage Loans Mortgage Rates (%) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 4.000 - 4.499 0 0 4.500 - 4.999 2 5.000 - 5.499 2 5.500 - 5.999 1 6.000 - 6.499 27 6.500 - 6.999 7.000 - 7.499 7.500 - 7.999 8.000 - 8.499 8.500 - 8.999 9.000 - 9.499 9.500 - 9.999 10.000 - 10.499 10.500 - 10.999 11.000 - 11.499 11.500 - 11.999 12.000 - 12.499 12.500 - 12.999 13.000 - 13.499 13.500 - 13.999 14.000 - 14.499 44 14.500 - 14.999 36 15.000 - 15.499 23 15.500 - 15.999 7 16.000 - 16.499 3 16.500 - 16.999 1 Total: Original Term to Maturity of Mortgage Loans Original Term (mos) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0 - 180 181 - 240 241 - 360 Total: Stated Remaining Term to Maturity of Mortgage Loans Remaining Term (mos) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0 - 120 121 - 180 181 - 240 241 - 300 301 - 360 5838% Total: Mortgage Insurance Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Yes 0 0 No Total: Lien Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 1 2 Total: Seasoning(mos) Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0 1 2 3 4 26 5 18 6 18 7 15 8 14 9 1 10 1 11 2 14 2 15 1 17 2 19 1 21 1 27 1 36 1 59 4 60 5 61 15 62 55 63 64 65 66 11 67 7 68 6 69 4 76 1 79 1 86 13 87 46 88 89 53 90 54 91 26 92 41 93 42 94 40 1 1 Total Combined Loan-to-Value Ratios of Mortgage Loans Combined LTVs Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0.01 - 25.00 27 25.01 - 30.00 31 30.01 - 35.00 28 35.01 - 40.00 49 40.01 - 45.00 49 45.01 - 50.00 73 50.01 - 55.00 99 55.01 - 60.00 60.01 - 65.00 65.01 - 70.00 70.01 - 75.00 75.01 - 80.00 80.01 - 85.00 85.01 - 90.00 90.01 - 95.00 95.01 - 100.00 Total: Occupancy of Mortgage Loans Occupancy Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Investor 96 Primary Second Home 15 Total Property Type of Mortgage Loans Property Types Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Condominium Manufactured Housing PUD Single Family Townhouse 41 Two-Four Family 48 Total Loan Purpose of Mortgage Loans Loan Purpose Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Cash Out Refinance Purchase Rate/Term Refinance Total Document Type of Mortgage Loans Document Type Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Full Documentation Limited Documentation Stated Documentation Total Product Type of Mortgage Loans Product Type Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO FIXED RATE FIXED RATE: 5Yr IO 15 Fixed Rate Balloon Total Geographical Distribution of Mortgages Loans State Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO California Massachusetts 29 New York Other Total: Prepay Penalty for Mortgage Loans Prepay Penalty Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO Has Prepay Penalty None Total: Prepay Term for Mortgage Loans Prepay Term Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 0 12 24 41 36 60 Total Fico Scores of Mortgage Loans Fico Scores Number of Loans Aggregate Principal Balance as of Cut-off Date % of Aggregate Principal Balance as of Cut-off Date AVG CURRENT BALANCE WA GROSS CPN WA COMBLTV WA FICO 1 - 499 84 500 - 519 520 - 539 540 - 559 560 - 579 580 - 599 600 - 619 620 - 639 640 - 659 660 - 679 680 - 699 700 - 719 75 720 - 739 44 740 - 759 24 760 - 779 19 780 - 799 8 800 > 4 Not Available 25 0 Total
